Citation Nr: 1508081	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization (previously viral myositis and vascular myopathy).  


REPRESENTATION

Appellant represented by:	Debra S. Tedeschi, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from November 2004 to March 2005.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO. The Board remanded the issue on appeal in August 2011 for further development of the record. That development has been completed and the case has been returned to the Board. 

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim. 
  

FINDING OF FACT

The Veteran experiences no current residuals attributable to his exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a including Diagnostic Code 5021, 4.124a including Diagnostic Code 8010 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in March 2010. The claim was last adjudicated in August 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for an increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Veteran be scheduled for VA examination to evaluate manifestations and severity of his disability. Here, the Veteran was afforded VA examinations in January 2012, June 2012 and July 2012 to evaluate the manifestations and severity of his exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran seeks a rating in excess of 10 percent for exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization in this case.

Initially, the Board notes that in a July 2005 rating decision, service connection was established for viral myositis (claimed vascular myopathy). A noncompensable evaluation was assigned pursuant to Diagnostic Code (DC) 5021. Under DC 5021, myositis is rated on limitation of motion of the affected part, as degenerative arthritis.

The Veteran filed his claim for increase in January 2010. In the appealed April 2010 rating decision, the RO re-characterized the disability as myopathy with extensive vacuolization (previously viral myositis, vascular myopathy) and increased the evaluation for the disability to 10 percent pursuant to DC 8099-8010. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99". Under Diagnostic Code 8010, 10 percent rating is the minimum rating for myelitis. It is required for the minimum rating that there be ascertainable residuals. Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease. It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses. 38 C.F.R. § 4.124a Diagnostic Code 8010, note.

An April 2010 report of VA examination reflects the Veteran's complaint that his activity level had decreased since his separation from service. He reported that he experienced some paresthesia in the left lower chest, upper abdomen area after eating or with prolonged sitting. He also continued to experience tremors that were worsened by fatigue. He noticed the tremors at rest or when he tried to reach for something. He stated that his hands lock on occasion. He did not use a brace or splint or take any medication for his condition.

He had occasional swelling in his ankles and soreness in his legs. He experienced occasional (rare) flares of pain in his legs in the medial aspects that lasted for a few seconds. He could not perform any physical activity during his flares. He was unable to lift more than 200 pounds and could not perform any repetitive lifting. He had no problems with heavier lifting or repetitive lifting prior to the development of his disability.

He had no functional limitations on walking or standing. He worked full time as a server and had not missed any work days. He had also been a full-time student for the past 2 years.

Physical examination demonstrated he was in no acute distress. He walked with a normal gait using no assistive devices. His pupils were equal, round and reactive to light and accommodate. Extraocular movements were intact with no nystagmus. S1, S2 were regular. There were no murmurs, rubs or gallops. Pulses in his extremities were normal and his bilateral extremities were warm, pink with brisk capillary refill. No pedal edema was noted. His lungs were clear to auscultation bilaterally; normal to percussion; and, with no CVA tenderness. He had full musculoskeletal strength (5/5) in his upper and lower extremities; sensation was normal to upper and lower extremities; and, reflexes in brachial knees and ankles were normal bilaterally. There was no atrophy noted on muscles and he had normal tone noted on the extremities. No tremor was appreciated on the examination. Labs revealed CPK level to be high (2308).

A September 2010 rheumatology consult note documents the Veteran's report that over the years his CPK levels have remained elevated and that he continued to experience muscle fatigue that he noticed only after doing repetitive exercises. Weakness was more noticeable in his proximal leg muscles.

Physical examination was consistent with findings at the April 2010 examination. The examiner assessed that the Veteran had a history of vacular myopathy that may be related to a toxic exposure versus inherited condition. Muscle biopsy was not consistent with inclusion body myositis or inflammatory myopathies.

An October 2010 neurology consult note reflects the Veteran's report that his symptoms of weakness were most pronounced first thing in the morning and after activity, specifically walking and walking up stairs (worst). He could walk approximately 1000 meters before he felt significant weakness and discomfort, primarily in his quadriceps. He could push through the discomfort to get to his destination. He admitted to some upper extremity weakness but it did not affect any activities. He was a college student and walked a great deal to get around campus. He experience occasional headaches, episodes of dizziness and ringing in the ears (less than 10 minutes in duration). He denied experiencing shortness of breath, difficulty breathing or trouble chewing or swallowing. 

Physical examination showed his cranial nerves were grossly intact. There was decreased sensation to light touch on the right foot and absent pinprick and light touch on lateral right thigh but otherwise sensation was grossly intact. Motor strength was slightly diminished in the thigh (5-/5); otherwise motor strength was full and he had good bulk and tone. Reflexes were full throughout.

The assessment was vacuolar myositis and chronically elevated CPK. The examiner commented that the decreased sense on the right thigh was likely due to nerve damage from muscle biopsy.

A January 2012 report of VA central nervous system and neuromuscular diseases examination documents a diagnosis of exercise induced myopathy. The Veteran did not have any muscle weakness in the upper and/or lower extremities. He did not have any pharynx and/or larynx and/or swallowing conditions. He did not have any respiratory conditions, bowel functional impairment, voiding dysfunction, history of recurrent symptomatic urinary tract infections or erectile dysfunction. Neurologic examination was normal as were deep tendon reflexes. There was no muscle atrophy or muscle weakness in the upper or lower extremities. 

The examiner commented that there were no clinical abnormalities related to the Veteran's myopathy. He had no joint impairment and no impairment of peripheral nerve function. Complete range of motion of all joints was normal. The examiner concluded that the Veteran was currently normal in all neuromuscular functions. He had not been challenged with a strenuous physical fitness program since his initial diagnosis to learn if that would induce symptoms. He did lift weights as a physical fitness issue but it had not induced any weakness.

A January 2012 report of VA brain and spinal cord examination reflects that there were no residuals of the Veteran's myopathy. There was no atrophy, sensory loss or reflex changes.

A June 2012 report of VA muscle injury examination reflects a diagnosis of myelitis. The Veteran had no injury to any muscle group but did report experiencing consistent loss of power, weakness, lowered threshold of fatigue and fatigue-pain in muscle groups XIV (anterior thigh muscles) and XVI (pelvic girdle muscles). Muscle strength testing in Groups XIV and XVI was normal (5/5) and there was no muscle atrophy

A July 2012 report of VA knee and lower leg conditions examination reflects a diagnosis of bilateral knee pain; however, flare-ups of pain did not impact the function of the knee and/or lower leg. The Veteran had full range of motion in the knees/lower leg bilaterally without objective evidence of painful motion. He did not have additional limitation of range of motion of the knee/lower leg with repetitive use testing but did report experiencing excess fatigability. Muscle strength testing and joint stability tests were normal. The only experienced functional impact (on work) was trouble navigating stairs (going up and down) secondary to weakness.

A July 2012 report of VA hip and thigh conditions examination reflects a diagnosis of bilateral myelitis; however, flare-ups of pain did not impact the function of the hip and/or thigh. The Veteran had full range of motion in the hips/thigh, bilaterally without objective evidence of painful motion. He did not have additional limitation of range of motion of the hip/thigh with repetitive use testing and had no functional loss and/or functional impairment of the hip and thigh. Muscle strength testing was normal and he had no other impairment of the hip/thigh. The only experienced functional impact (on work) was trouble navigating stairs (going up and down) secondary to weakness.

On this record, the Board finds that the Veteran has not met the criteria for a rating in excess of 10 percent for his exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization (previously viral myositis and vascular myopathy). He experiences no limitation of motion of any affected part to justify a higher rating pursuant to DC 5021. Further, he demonstrates no objective residuals to warrant assignment of a rating higher than the already assigned minimum pursuant to DC 8010. Here the evidence demonstrates that the Veteran's exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization had no related clinical abnormalities, joint impairment or impairment of peripheral nerve function. Complete range of motion of all joints was normal.

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence, prepared by skilled professionals, are more credible and probative than his lay assertions in determining that his exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization does not meet the criteria for a rating in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here, although the Veteran had complained that he had loss of power, weakness, lowered threshold of fatigue and fatigue-pain in muscle groups XIV (anterior thigh muscles) and XVI (pelvic girdle muscles), the more credible and probative evidence established that muscle strength testing in Groups XIV and XVI was normal (5/5) and there was no muscle atrophy. Additionally, he had had full range of motion in the hips/thigh, bilaterally without objective evidence of painful motion. He did not have additional limitation of range of motion of the hip/thigh with repetitive use testing and had no functional loss and/or functional impairment of the hip and thigh. Although the Veteran had complained that he experienced excess fatigability in his knees/lower legs, the more credible and probative evidence established that muscle strength testing and joint stability tests were normal. Furthermore, he had had full range of motion in the knees/lower legs, bilaterally without objective evidence of painful motion. He did not have additional limitation of range of motion of the knees/lower legs with repetitive use testing and had no functional loss and/or functional impairment of the knee and lower leg aside from reported weakness with navigating stairs.

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for the exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization is not warranted at any time pertinent to this appeal. 

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis. See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization is contemplated by the 10 percent rating, which takes account of both the individual symptoms and the overall impairment caused by exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 10 percent rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization is not warranted. 38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

As the record does not demonstrate that the Veteran is claiming that he is unemployable by virtue of the myositis and the most recent VA examination for the disability noted that the Veteran was employed, the record has not raised an implied claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation in excess of 10 percent for exercise induced myositis of the idiopathic myopathy type with elevated CPK and extensive vacuolization is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


